             Case 1:18-cv-07834-MKV-GWG Document 178 Filed 09/29/20 Page 1 of 1




                                                 USDC SDNY
                                                 DOCUMENT
(212) 373-3163                                   ELECTRONICALLY FILED
                                                 DOC #:
(212) 492-0163                                   DATE FILED: 9/29/2020

jaycohen@paulweiss.com

       September 28, 2020

       Via ECF

       The Honorable Mary Kay Vyskocil
       United States District Court, Southern District of New York
       500 Pearl Street, Room 2230
       New York, NY 10007

                              Parneros v. Barnes & Noble, Inc., No. 18-cv-07834 (MKV)

       Dear Judge Vyskocil:

                        We represent Defendant and Counterclaim Plaintiff Barnes & Noble, Inc. (“B&N”)
       in the above action and write jointly with Plaintiff. Pursuant to the parties’ telephonic discussion
       earlier today with Your Honor’s law clerk, we write to respectfully request a one-week extension
       of the pretrial submissions filing deadline, from October 15, 2020 to October 22, 2020.



                                                  Respectfully submitted,

                                                  /s/ Jay Cohen
                                                  Jay Cohen

       cc:       Counsel of Record (by ECF)




                                           The Post-Discovery Conference shall take place on October 29,
                                           2020 at 3:00 PM.


                                                   Sept. 29, 2020
